    Case 1:19-cv-00180-JRH-BKE Document 33 Filed 09/09/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT FOR THE.L  .ED
                                                                  _
                         SOUTHERN DISTRICT OF GEORGIA U-S- DlSTRlC i oUJK t
                               AUGUSTA DIVISION           AUbUbiAUI ..

WILLIAM PARHAM and CHRISTOPHER
                                                                               a020 SEP-S P 3--31
                                                     'k
STEPHENS, on Behalf of
                                                     *
Themselves and All Similarly                                                  CLERK-iil--       ,
Situated Persons,
                                                     ■k                           SO. OIST. OiOSA.
                                                     ■k


                                                     ■k
        Plaintiffs,
                                                     ■k



                V .                                                     CV 119-180
                                                     *
KEY FIRE PROTECTION                                  *
ENTERPRISES,           LLC,

                                                     k
        Defendant.



                                               ORDER



        Pursuant        to    the   Court's      August          14,   2020    Order    (Order,       Doc.

31, at 21} , the Parties submitted their Joint Submission Concerning

Notice    Plan.          (Doc.      32. )     Upon        due    consideration,         the    Parties'

Joint    Submission           Concerning Notice                 Plan   is APPROVED.           Except    as

otherwise agreed,             Plaintiffs may notify putative conditional class

members    according to the plan outlined in their brief                                  supporting

their motion           for conditional          certification.                 (Br.   Supp.    Mot.    for

Conditional Certification,                    Doc.   20-1,        at 15. )

        ORDER         ENTERED       at      Augusta,        Georgia,          this              day     of

September,       2020.



                                                 jTRANffiTHAXL/CHIEFTjUDGE”
                                                 UNITEd/sTATES DISTRICT COURT
                                                 SOUmERN DISTRICT OF GEORGIA
